The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claims 1-11 are presented for examination in this application (17/375,469) filed on July 14, 2021.
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claims 1-11 are pending for consideration. 
Drawings
The drawings submitted on July 14, 2021 have been considered and accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims recite the limitation “wherein the data chaining program calculates a specific data to be stored to the flash memories or the specific data stored in the flash memories by a hash algorithm”; where it is unclear the “specific data to be stored” or “the specific data stored” can be calculated by a hash algorithm and if it means to calculate a specific hash value for the specific data to be stored or for the stored specific data by using a hash algorith or else. Claim 9 further recites “a method capable of”, where it is unclear if the method perfoms the functions of chaining, executing, calculating , updating or not.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antonopoulos et al.  (US PGPUB 2021/0377037 hereinafter referred to as Antonopoulos). 
As per independent claim 1, Antonopoulos discloses a data storage device, comprising: a data storage unit comprising a plurality of flash memories and a controller connected to the flash memories; and a microprocessor connected to the data storage unit and a network communication component [(Paragraphs 0038 and 0043; FIGs. 1 and 2)  wherein, where DB host 106 comprises one or more server computers or computing devices, which include one or more distributed or “cloud-based” servers, in embodiments. In embodiments, DB host 106 is associated with, or is a part of, a cloud-based service platform and in some embodiments, DB host 106 comprises an on-premises server(s) in addition to, or in lieu of, cloud-based servers. DB host 106 is configured to host and execute any type of DB server application; DB host 106 includes a ledger manager 108 that is configured to perform functions/operations for asynchronously determining relational data integrity using cryptographic data structures, such as but without limitation, including in a history table an entry from a current table of a relational database where the history table is associated with the current table, based on the entry from the current table being designated in a transaction that specifies a change to the entry; updating a ledger of the relational database with a record of the transaction by generating a transaction hash value over the entry in the history table and a changed entry in the current table that is generated by the transaction that was performed on the entry, inserting the transaction hash value and transaction information to the record, generating a hierarchical hash data structure including, as leaf nodes the record and the transaction hash and a plurality of additional records corresponding to prior transactions and respective hash values thereof, and storing, in a current block of a hybrid blockchain, a root hash value of the hierarchical hash data structure, a prior hash value of an immediately preceding block of the hybrid blockchain, the record, and the plurality of additional records; generating, asynchronously with respect to transactions performed on the current table, a block receipt that includes a current hash value of the current block and that captures a validity state of the current table, the history table, and the ledger; and providing the block receipt to a secure data store, and/or the like; System 200 includes a computing system 202, which is an embodiment of DB host 106 of FIG. 1, in embodiments, and which is any type of server or computing system, as mentioned elsewhere herein, or as otherwise known. As shown in FIG. 2, computing system 202 includes one or more processors (“processor”) 204, one or more of a memory and/or other physical storage device (“memory”) 206, as well as one or more network interfaces (“network interface”) 218. Computing system 202 includes a ledger manager 208 that is an embodiment of ledger manager 108 of FIG. 1 to correspond to the claimed limitation], wherein the data storage device is network connected to a blockchain via the network communication component [(Paragraphs  0043 and 0047-0050; FIGs. 1 and 2)  wherein,as shown in FIG. 2, computing system 202 includes one or more processors (“processor”) 204, one or more of a memory and/or other physical storage device (“memory”) 206, as well as one or more network interfaces (“network interface”) 218. Computing system 202 includes a ledger manager 208 that is an embodiment of ledger manager 108 of FIG. 1; Network interface 218 may be any type or number of wired and/or wireless network adapter, modem, etc., configured to enable system 200, including computing system 202, to communicate with other devices and/or systems over a network, such as communications between computing system 202 and other devices, systems, hosts, of system 100 in FIG. 1 over a network such as network 112. Ledger manager 208 of computing system 202 includes a plurality of components for performing the functions and operations described herein for asynchronously determining relational data integrity using cryptographic data structures, in embodiments. As illustrated, ledger manager 208 includes a Merkle tree engine 210, a blockchain engine 212, a hash generator 214, and a receipt generator 216, although additional components, as described herein or otherwise, are also included in some embodiments to correspond to the claimed limitation], a data chaining program is configured in the microprocessor or the controller [(Paragraphs  0043 and 0047-0050; FIGs. 1 and 2)  wherein Blockchain engine 212 is configured to generate and update a hybrid blockchain portion of a ledger, as described herein. For example, embodiments herein generate and utilize hybrid blockchains, e.g., that include a Merkle tree, for asynchronously determining relational data integrity using cryptographic data structures, and blockchain engine 212 is configured to add transaction records, Merkle tree portions, and generated hashes to blocks of the hybrid blockchain. Blockchain manager 212 may also be configured to perform additional operations related to hybrid blockchains, as described in further detail herein to correspond to the claimed limitation]; wherein the data chaining program calculates a specific data to be stored to the flash memories or the specific data stored in the flash memories by a hash algorithm to obtain a first hash data corresponding to the specific data [(Paragraphs  0043 and 0047-0050; FIGs. 1 and 2)  wherein Hash generator 214 is configured to generate hashes, e.g., as hash values, over data, as described herein. In embodiments, any type of hash may be used, such as but without limitation, SHA256 32-byte hashing. Hash generator 214 is configured to generate hash values over table entries associated with transactions that modify such entries, over blocks in a hybrid blockchain, over transaction data and other computed hashes with respect to Merkle tree generation and Merkle proofs, over entries in a history table for performance of history truncation, etc., in embodiments. It should also be noted that hash generator 214 is illustrated separately for purposes of description, but in embodiments, hash generator 214, or instances thereof, may comprise a portion of other components including Merkle tree engine 210, blockchain engine 212, and/or receipt generator 216 to correspond to the claimed limitation]; then, the microprocessor uploads the first hash data to the blockchain via the network communication component so as to chain the first hash data into the blockchain [(Paragraphs 0050-0054; FIGs. 1 and 2)  where Receipt generator 216 is configured to generate cryptographic receipts. Receipt generator 216 is configured to generate cryptographic receipts asynchronously with respect to standard database operations and transactions, according to embodiments. Cryptographic receipts are provided to users electronically, e.g., to users of user device 102 via network 112 of FIG. 1, and/or are provided electronically to hard-copy output generators such as printers for users, in embodiments, or may be provided for storage as a receipt of receipts 110 in secure storage 104 of FIG. 1. Cryptographic receipts herein include block receipts and transaction receipts. Block receipts comprise a hash value of a block in a hybrid blockchain, along with a set of additional data such as a timestamp of receipt generation (e.g., as a JavaScript Object Notation (JSON) object), a database digital signature (e.g., an RSA signature), etc. Transaction receipts are cryptographic receipts specific to an individual transaction, and are discussed in further detail below with respect to FIGS. 6 and 7. DB operations engine 220 is configured to perform standard operations of a DB server on tables and ledgers of DB tables and ledgers 224. For instance, with respect to history tables, DB operations engine 220 may not be allowed to initiate modification or deletion operations unless so directed by ledger manager 208 for a truncation operation, in embodiments. Likewise, with respect to ledgers, DB operations engine 220 may not be allowed to initiate or perform modification or deletion operations, in embodiments. Verification manager 222 is configured to perform and/or manage verification operations. Verification operations include, without limitation, verifying receipts against tables and/or ledgers described herein, such as ones of DB tables and ledgers 224, in order to determine the integrity of data therein. Verification manager 222 is configured to perform and/or manage verification operations in conjunction with operations of DB operations engine 220 and/or ledger manager 208, in embodiments. Further details regarding verification operations are described below with respect to FIG. 8 to correspond to the claimed limitation].
As per claim 3, Antonopoulos discloses wherein the specific data is a data in a specific file format, or a data with a specific content [(Paragraphs 0025-0027 and 0050-0054; FIGs. 1 and 2)  where Antonopoulos teaches embodiments that are applicable to system of record (SOR) applications (e.g., for banking, financial, healthcare, insurance applications, etc.) that maintain transaction histories for accounts, physician visits, prescriptions, medical records, and/or the like, which are expected by users thereof to provide security for their data and be able to prove that no transaction histories, medical records and medical history data, etc., have been improperly changed or otherwise tampered with. Embodiments are also extensible to similar purpose for security information and event management (SIEM) systems including physical access monitoring systems and security logging/monitoring systems, as well as to law enforcement systems that maintain databases of criminal evidence. Additionally, systems for analytics and reporting on shared data in blockchains, and/or the like, are also expected by users thereof to provide security for their data and be able to prove that no data and transaction histories have been tampered with, and the instant embodiments provide for that ability using cryptographic data structures and system implementations described herein. For example, the described embodiments provide an implicit trust in relational DB management systems using unique combinations cryptography technologies to make data tamper-evident. This eliminates the need for expensive audits and intermediaries, and provides transparently-maintained transaction histories in a tamper-evident transaction ledger to correspond to the claimed limitation].
As per claim 4, Antonopoulos discloses wherein the data chaining program calculates the specific data in the flash memories by the hash algorithm again to obtain a second hash data, and downloads the first hash data corresponding to the specific data from the blockchain, and determines whether the specific data is tampered by comparing whether the second hash data is equal to the first hash data [(Paragraphs 0025-0029, 0031, 0038 and 0050-0054; FIGs. 1 and 2)  where a user stores sensitive data in a relational form, and embodiments provide that tampering of this data will be detectable. In one example, a database system implemented in an embodiment allows the user to interact with the data as any normal database table, but will also automatically collect any modifications on this data (e.g., adding, updating, deleting entries) and provide a full report around the modifications while guaranteeing that any current or historical data tampering will be detected. In another aspect, embodiments are directed to storing data in append-only, tamper-evident tables. Such embodiments address scenarios where the software applications are required to securely store sensitive audit or security events, guaranteeing that the event entries are protected from tampering such that DB host 106, are configured to receive requests for executing queries against a DB, and are configured to perform functions/operations for asynchronously determining relational data integrity using cryptographic data structures. For instance, in embodiments, DB host 106 includes a ledger manager 108 that is configured to perform functions/operations for asynchronously determining relational data integrity using cryptographic data structures, such as but without limitation, including in a history table an entry from a current table of a relational database where the history table is associated with the current table, based on the entry from the current table being designated in a transaction that specifies a change to the entry; updating a ledger of the relational database with a record of the transaction by generating a transaction hash value over the entry in the history table and a changed entry in the current table that is generated by the transaction that was performed on the entry, inserting the transaction hash value and transaction information to the record, generating a hierarchical hash data structure including, as leaf nodes the record and the transaction hash and a plurality of additional records corresponding to prior transactions and respective hash values thereof, and storing, in a current block of a hybrid blockchain, a root hash value of the hierarchical hash data structure, a prior hash value of an immediately preceding block of the hybrid blockchain, the record, and the plurality of additional records; generating, asynchronously with respect to transactions performed on the current table, a block receipt that includes a current hash value of the current block and that captures a validity state of the current table, the history table, and the ledger; and providing the block receipt to a secure data store, and/or the like to correspond to the claimed limitation].
As per claim 5, Antonopoulos discloses wherein the data chaining program uploads the specific data to the blockchain to chain the specific data into the blockchain [(Paragraphs 0025-0029, 0031, 0038 and 0050-0054; FIGs. 1 and 2)  where the DB host 106 includes a ledger manager 108 that is configured to perform functions/operations for asynchronously determining relational data integrity using cryptographic data structures, such as but without limitation, including in a history table an entry from a current table of a relational database where the history table is associated with the current table, based on the entry from the current table being designated in a transaction that specifies a change to the entry; updating a ledger of the relational database with a record of the transaction by generating a transaction hash value over the entry in the history table and a changed entry in the current table that is generated by the transaction that was performed on the entry, inserting the transaction hash value and transaction information to the record, generating a hierarchical hash data structure including, as leaf nodes the record and the transaction hash and a plurality of additional records corresponding to prior transactions and respective hash values thereof, and storing, in a current block of a hybrid blockchain, a root hash value of the hierarchical hash data structure, a prior hash value of an immediately preceding block of the hybrid blockchain, the record, and the plurality of additional records; generating, asynchronously with respect to transactions performed on the current table, a block receipt that includes a current hash value of the current block and that captures a validity state of the current table, the history table, and the ledger; and providing the block receipt to a secure data store, and/or the like to correspond to the claimed limitation].
As per claim 6, Antonopoulos discloses wherein the microprocessor is configured with an embedded system for executing the data chaining program [(Paragraphs 0115; FIGs. 1-3)  where the system 100 of FIG. 1, system 200 of FIG. 2, system 300 of FIG. 3, and graphs 600 of FIG. 6, along with any components and/or subcomponents thereof, as well any operations and portions of flowcharts/flow diagrams described herein and/or further examples described herein, may be implemented in hardware, or hardware with any combination of software and/or firmware, including being implemented as computer program code configured to be executed in one or more processors and stored in a computer readable storage medium, or being implemented as hardware logic/electrical circuitry, such as being implemented together in a system-on-chip (SoC), a field programmable gate array (FPGA), an application specific integrated circuit (ASIC), a trusted platform module (TPM), and/or the like. A SoC may include an integrated circuit chip that includes one or more of a processor (e.g., a microcontroller, microprocessor, digital signal processor (DSP), etc.), memory, one or more communication interfaces, and/or further circuits and/or embedded firmware to perform its functions to correspond to the claimed limitation].
As per claim 7, Antonopoulos discloses wherein the data storage device is a data storage device with a SATA transmission interface, a PCIe transmission interface, or a USB transmission interface [(Paragraph 0126; FIGs. 1 and 2)  where the computer programs and modules (including application programs 1132 and other programs 1134) may be stored on the hard disk, magnetic disk, optical disk, ROM, RAM, or other hardware storage medium. Such computer programs may also be received via network interface 1150, serial port interface 1142, or any other interface type which inherts the claimed transmission interfaces. Such computer programs, when executed or loaded by an application, enable computing device 1100 to implement features of embodiments discussed herein. Accordingly, such computer programs represent controllers of the computing device 1100 to correspond to the claimed limitation].
As per claim 8, Antonopoulos discloses wherein the network communication component is a WiFi communication component, an RJ45 communication component, or a 3G, 4G or 5G communication component [(Paragraphs 0047, 0119 and 0121-0123; FIGs. 1 and 2)  where the network interface 218 may be any type or number of wired and/or wireless network adapter, modem, etc., configured to enable system 200, including computing system 202, to communicate with other devices and/or systems over a network, such as communications between computing system 202 and other devices, systems, hosts, of system 100 in FIG. 1 over a network such as network 112 to correspond to the claimed limitation].
As for independent claim 9, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for claim 10, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for claim 11, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
Claim 2 is rejected under 35 U.S.C. 103(a) as being disclosed by Antonopoulos, as applied to claim 1, and further in view of Hsieh et al.  (US PGPUB 2020/0278806 hereinafter referred to as Hsieh).
As per dependent claim 2, Antonopoulos discloses the data storage device of claim 1.  
Antonopoulos does not appear to explicitly disclose wherein the flash memories are formed with a first data storage area and a second data storage area, the first data storage area is used for storing general data, the second data storage area is used for storing the specific data.
However, Hsieh discloses wherein the flash memories are formed with a first data storage area and a second data storage area, the first data storage area is used for storing general data, the second data storage area is used for storing the specific data [(Paragraph 0012) where Hsieh teaches UFS memory module includes a flash memory having a write buffer portion and a normal storage portion, where the write buffer portion has a dedicated buffer area and a shared buffer area. The method comprises: receiving, from the host, first data to be stored in the normal storage portion of the flash memory; writing the first data into the shared buffer area of the write buffer portion of the flash memory; receiving, from the host, second data to be stored in the normal storage portion of the flash memory; writing the second data into the dedicated buffer area of the write buffer portion of the flash memory to correspond to the claimed limitation].
Antonopoulos and Hsieh are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filing date of the claimed inventions, it would have been obvious to one of ordinary skill in the art, having the teachings of Antonopoulos and Hsieh before him or her, to modify the method of Antonopoulos to include the of Marshak because it will enhance data access.
The motivation for doing so would be [“provides a more flexible arrangement to assign the turbo write buffers to the logic units of the normal storage portion of the flash memory, so as to adapt with the usage of the UFS memory module” (Paragraph 0053 by Hsieh)].
 Therefore, it would have been obvious to combine Antonopoulos and Hsieh to obtain the invention as specified in the instant claim.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135